Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, corresponding claims 13-22 in the reply filed on 12/02/2021 is acknowledged. Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because one of the languages “adapted and configured” in the abstract should be deleted since it means the same and it seems quite redundant.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processor in claim 14, the further array in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  one of the languages “adapted and configured” should be deleted since it means the same and it seems quite redundant.  Claim 20 has the same issue Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, lines 2-4 recites “at least one of the storage units storing a circular saw blade for a tissue log cutting saw, the at least one storage unit being adapted and configured to exchange the circular saw blade with the tissue log cutting saw when the blade storage array is detachably mounted to the tissue log cutting saw” that is indefinite and confusing because it appears that the circular saw blade is exchanged with the tissue log cutting saw. Claim 20 has the same issue.
Claim 15, line 4 “a processor” is unclear whether it refers an additional processor or refers the processor in claim 14.
Claim 21, lines 1-2 “the step of transmitting the storage unit profile to the tissue log cutting saw” is unclear whether it includes the storage unit profile of the array or the storage unit profile of the further array, or both the storage unit profiles of both arrays.
All claims dependent from claim 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzaccherini et al (US 10/899034) hereinafter Mazzaccherini in view of Gorrochategui (US 6203478) and Kubo et al (US 2016/0091887).
Regarding claim 13, as best understood, Mazzaccherini teaches a method comprising:
providing an array (Figures 14-16) with a plurality of storage units (73), at least one of the storage units storing a circular saw blade for a tissue log cutting saw (see Figure 14. With regards to the circular “saw” blade, as the claim is written, Applicant does not provide any cutting edge structure in order to understand what claimed saw blade is. Based on Applicant’s saw blade in the drawings, the blades in Figure 14 of Mazzaccherini have the similar structures and meet this circular “saw” blade limitation), the at least one storage unit being configured to exchange the circular saw blade with a circular saw blade of the tissue log cutting saw when the blade storage array is mounted to the tissue log cutting saw (1, Figures 14-16);
mounting the array to a structure of the tissue log cutting saw (76, Figures 14-16).
However, Mazzaccherini fails to show that the blade storage array is detachably or releasably mounted to the structure of the tissue log cutting saw and the array has a memory configured to store a data structure which comprises a plurality of data items associated together as a storage unit profile, such as the last saw cutting operational data… and transmit the storage unit profile to the issue log cutting saw, as set forth in claim 13.
Gorrochategui shows a tool storage array (a tool magazine 7, Figures 3, 3A, it contains an array of tools 83, 83a) that is releasably mounted to a structure of a machine tool (6, Figures 3, 3A and Col. 9, lines 25-27 “tools and guide-bushing magazine (7), replacing this magazine by a chain magazine in FIG. 3a” and Col. 13, lines 52-64 recites “When there is a greater number of elements to be exchanged, the magazine is a chain magazine, with the shape that can be seen in FIG. 3a. The pair of elements to be exchanged (83) and (83a) is at the same distance "d" as the gap between the two spindles of the machining modules. But to make better use of the magazine, in this version other pairs (84) and (84a) are inserted in the intervening areas... Similarly it is mounted on a column (86), fixed to the frame (8)” that means the magazine is releasably/detachably mounted on the column 86 of the machine tool).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the mounting means for securing the array to the saw device of the Mazzaccherini to be releasably or detachably mounted to a device, as taught by Gorrochategui, in order to allow the array to store more blades (tools) to be exchanged if it is needed (Col. 9, lines 25-27 of Gorrochategui). 
With regards to “memory” of the array for storing a data structure of the saw blade, Kubo teaches a cutting device (2, Figures 1-6) that a storage (a blade case 42 and a case holder 20, Figures 1-3) for storing a cutting blade (8), wherein the storage (the case 42) has an IC tag (52) working with a reader/writer 54 (Para. 24 “store use history information of the cutting blade 8” and Para. 28 recites "the attribute of the workpiece previously processed by the cutting blade 8," "the remaining edge amount of the cutting blade 8," "the worn edge amount of the cutting blade 8," "the life of the cutting blade 8," "the date and time of use of the cutting blade 8," "the number of hours of use of the cutting blade 8," "the apparatus on which the cutting blade 8 has been mounted," and "the circumstances about any trouble occurred in processing." In the case that "the remaining edge amount of the cutting blade 8" is included in the use history information, the control unit 22 adjusts the depth of cut by the cutting blade 8 to the workpiece 11 according to "the remaining edge amount of the cutting blade 8." Accordingly, the workpiece 11 can be suitably cut according to the remaining edge amount of the cutting blade 8”) and transmitting the storage unit profile to the issue log cutting saw (Para. 26 recites “the reader/writer 54 is connected to the control unit 22… The reader/writer 54 may include a minimum number of required components (e.g., antenna) for transmitting and receiving the use history information”).
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the array to the saw device of Mazzaccherini to have a memory (IC tag 52 that intrinsically has a memory, in order to store the data into the IC tag. See Para. 10 of Kubo) with a reader/writer (54) for transmitting and receiving the use history information in the cutting device, as taught by Kubo, in order to allow the operator to manage the use history of a cutting blade easily and suitable for future use (reuse) (Para. 10 of Kubo). 
In doing so, the modified method of Mazzaccherini teaches that the blade storage array is detachably or releasably mounted to the structure of the tissue log cutting saw and the array has a memory configured to store a data structure which comprises a plurality of data items associated together as a storage unit profile, such as the last saw cutting operational data…etc. and transmit the storage unit profile to the issue log cutting saw.
Regarding claim 14, the modified method of Mazzaccherini teaches that the array comprises a processor (54 of Kubo), the processor is configured to store the data structure in the memory (Para. 26 of Kubo recites “writing the use history information to the IC tag 52”); and wherein the step of transmitting the storage unit profile to the tissue log cutting saw includes placing the array in communication with the saw via a network and exchanging data relating to the storage unit profile with the tissue log cutting saw (Para. 24 of Kubo recites “The IC tag 52 is called also a wireless IC tag or an RFID tag” and Para. 26 of Kubo recites “The control unit 22 controls the reader/writer 54 so that the use history information of the cutting blade 8 read from the IC tag 52 is reflected in the processing conditions for the workpiece 11 to be processed”).
Regarding claim 15, the modified method of Mazzaccherini teaches that in response to detection of the array being releasably mounted to the structure of the tissue log cutting saw (as the claim is written, it is not provided how the detection be made in the cutting saw, for examples, Mazzaccherini’s Figures 14-16 show a different storage array that is slid up and down, instead of rotation as seen in Figures 9A-O, the controller detects which array to be on the cutting saw, in order to control and process to exchange the blades and see Gorrochategui’s Col. 13, lines 46-64 and Figures 3, 3A shows two different storage arrays or magazines, the control detects each array in order to control the magazine from distance “d” or “d/2”) and the array being on the network in communication with the tissue log cutting saw, automatically uploading data associated with the storage unit profile to a processor associated with the saw (as the claim 15 is written, these steps are inherent steps because the cutting saw has two different storage arrays exchangeable. Each storage array is automatically uploaded data associated with the storage unit profile to a processor associated with the saw, in order to allow the controller to know the use history information of the IC tag 52. See Para. 27 of Kubo recites “the reader/writer 54 reads out the use history information stored in the IC tag 52 and transmits it to the control unit 22”).
Regarding claim 16, the modified method of Mazzaccherini teaches that the step of storing the data structure in the memory of the array includes associating the data structure with a particular saw blade stored in a particular storage unit of the array (see the discussion in claim13 above and Paras. 28-30 of Kubo for associating the data structure with a particular saw blade for control unit 22).
Regarding claim 17, the modified method of Mazzaccherini teaches that updating the storage unit profile based on operational data generated by the tissue log cutting saw (Para. 29 or Kubo recites “after cutting of the workpiece 11 is finished… the control unit 22 sends the new use history information after cutting to the reader/writer 54 …the reader/writer 54 writes to the IC tag 52 the new use history information sent from the control unit 22”).
Regarding claim 18, the modified method of Mazzaccherini teaches that the step of transmitting the storage unit profile to the saw includes configuring a radio frequency identification device to transmit the storage unit profile to the tissue log cutting saw (Para. 24 of Kubo “RFID” and https://www.dictionary.com/browse/rfid that is a radio frequency identification device).
Regarding claim 19, the modified method of Mazzaccherini teaches that further comprising configuring the radio frequency identification device to receive operational data from the saw to update the storage unit profile (Para. 24 of Kubo; since the IC tag is an RFID tag, it can store, receive, and transmit the use history information and see the discussion in claims 13-8 above).
Regarding claim 20, as the claim is written, one of the storage arrays is mounted on the cutting saw at a time (emphasis added), the modified method of Mazzaccherini teaches that further steps comprise:
removing the array from the structure of the tissue log cutting saw (see claim 13 above that discusses removing the disc storage magazine 7 as seen in Figure 3 for mounting the chain magazine 7 as seen in Figure 3A of Gorrochategui);
providing a further array, the further array having a plurality of storage units, at least one of the storage units in the further array storing a circular saw blade for the tissue log cutting saw, the at least one storage unit being configured to exchange the circular saw blade with a circular saw blade of  the tissue log cutting saw when the further blade storage array is detachably mounted to the tissue log cutting saw, the further array having memory configured to store a data structure (see claims 13 and 15 above that discuss the controller for controlling one of “two different storage arrays” at a time);
storing a data structure in the memory of the further array, the data structure comprising a plurality of data items associated together as a storage unit profile, the storage unit profile data items comprising data representative of at least one of a blade diameter, a blade material, last saw cutting operational data, a last blade inspection, a last blade sharpening, a last blade run-time, a cumulate number of cuts, a cumulative blade run-time, the storage unit profile data being associated with at least one circular saw blade stored in the storage unit in the further array (see the discussion in claim 13 above); and
releasably mounting the further array to the structure of the tissue log cutting saw (see the discussion in claim 13 above); and
transmitting the storage unit profile of the further array to the tissue log cutting (saw see the “transmitting” discussion in claim 13 above).
Regarding claim 21, one of the storage arrays is mounted on the cutting saw at a time (emphasis added), the modified method of Mazzaccherini teaches that the step of transmitting the storage unit profile to the tissue log cutting saw includes automatically uploading data associated with the storage unit profile of the further array in response to detection of the further array being mounted to the structure of the saw (see the discussion of uploading and updating the use history information in claims 15-17 above).
Regarding claim 22, one of the storage arrays is mounted on the cutting saw at a time (emphasis added), the modified method of Mazzaccherini teaches that updating the storage unit profile of the further array based on operational data generated by the tissue log cutting saw (see the discussion in claim 17 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        1/20/2022